Order, Family Court, New York County (Jody Adams, J.), entered on or about December 1, 2004, which, after a fact-finding determination that respondents had permanently neglected the child, terminated their parental rights, and transferred custody and guardianship to petitioner and the New York City Commissioner of Social Services with authority to consent to adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and
*450convincing evidence that despite the agency’s diligent efforts, respondents failed to regularly visit their child and the mother continued to test positive for drugs (Matter of Daniella C.G., 25 AD3d 494 [2006], lv denied 6 NY3d 715 [2006]). The determination that it would be in the child’s best interests to terminate parental rights and free her for adoption is supported by a preponderance of the evidence (Matter of Star Leslie W., 63 NY2d 136 [1984]). The circumstances do not warrant a suspended judgment (Matter of Mary-Athena A.C., 19 AD3d 140 [2005]). Concur—Mazzarelli, J.E, Andrias, Sullivan, McGuire and Malone, JJ.